Case 1:15-cv-00662-TSE Document 181-3 Filed 03/08/19 Page 1 of 6




              Wikimedia Foundation v. NSA
              No. 15-cv-0062-TSE (D. Md.)




     Plaintiff’s Exhibit 3
        Case 1:15-cv-00662-TSE Document 181-3 Filed 03/08/19 Page 2 of 6



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


WIKIMEDIA FOUNDATION,

        Plaintiff,

        v.                                                         No. 15-cv-00662-TSE

NATIONAL SECURITY AGENCY /
CENTRAL SECURITY SERVICE, et al.,

        Defendants.



                      SECOND DECLARATION OF MICHELLE PAULSON

             I, Michelle Paulson, declare:

   1.        I am a resident of San Francisco, California, over the age of eighteen. I have personal

knowledge of the facts stated in this declaration, and, if called to testify, I could and would

testify competently thereto. I am providing this declaration in my capacity as a former employee

of and current consultant to the Wikimedia Foundation, Inc. (“Wikimedia”).

   2.        As explained in my prior declaration in this litigation and the First Declaration of Emily

Temple-Wood, Wikimedia has an active and close relationship with its community—which

consists of the individuals who read or contribute to the body of knowledge comprising the

twelve Wikimedia Projects. Although I focus here on Wikimedia’s readers, it is critical to

understand that readers and contributors are not static or mutually exclusive categories of users

within the Wikimedia community. A Wikimedia user can be a reader at one moment in time,

contribute an edit to a Wikipedia page at another, and then return to reading pages. In other

words, our users play a variety of different roles as they engage with the Projects.
         Case 1:15-cv-00662-TSE Document 181-3 Filed 03/08/19 Page 3 of 6



    3.       Below, I discuss several additional examples of Wikimedia programs and policies that

help maintain the strong relationship between Wikimedia and its readers. These examples also

illustrate the ways in which Wikimedia’s ability to fulfill its mission depends on its ability to

reach and engage readers. Indeed, readers are the beneficiaries of the vast body of human

knowledge and free educational content that Wikimedia strives to develop and distribute online.

Just as libraries work to enrich reader experiences and to expand their base of patrons in

fulfillment of their mission, Wikimedia does the same. The ultimate aim of Wikimedia’s work is

to attract more readers as well as more contributors to the Projects. Readers are especially

important to Wikimedia because, unlike patrons at a library, they also routinely generate content

for the Projects—which, in turn, helps to attract even more readers.

    4.       First, unlike many other websites and platforms, Wikimedia offers all of its readers the

opportunity to participate directly in the development of community standards and policies.

Readers of the Projects are able to participate in discussions and decision-making that help

determine how the community governs itself, and thus the shape of the Projects going forward.

These include discussions about matters ranging from the Wikimedia movement’s strategy and

values to copyright issues and search query structure. See, e.g., First Decl. of Michelle Paulson

¶¶ 9-11. 1

    5.       Second, Wikimedia is engaged in a continuous process of consultation with its readers,

soliciting their input on a variety of different topics related to the content and operation of the

Projects.




1
 See also, e.g., https://meta.wikimedia.org/wiki/Strategy/Wikimedia_movement/2017;
https://meta.wikimedia.org/wiki/Values/2016_discussion;
https://meta.wikimedia.org/wiki/Copyright_strategy;
https://www.mediawiki.org/wiki/User_Interaction_Consultation.

                                                   2
        Case 1:15-cv-00662-TSE Document 181-3 Filed 03/08/19 Page 4 of 6



           a. Wikimedia assigns various teams to conduct research and surveys to learn about

               readers’ experiences of the Wikimedia Projects. Some of these research projects

               are specifically designed to help increase and diversify readership. For instance,

               Wikimedia has a “New Readers” team, which is dedicated to learning about the

               preferences of readers in underserved countries with respect to Wikimedia content

               and their reading experiences.

           b. Other research projects are designed to gather information to enrich current

               readers’ experiences—for example, a short survey that asks readers, “Why are

               you reading this article?”

           c. Wikimedia’s research activities involve significant expenditures, including costs

               related to survey design, consultants, and foreign travel to interview Wikimedia

               readers, contributors, and others who have not yet engaged with the Wikimedia

               projects.

   6.    Third, Wikimedia devotes considerable resources to maintaining and increasing the

engagement and involvement of its readers. Wikimedia has an entire Department dedicated to

the engagement of its community, including readers. The Community Engagement Department

is responsible for a variety of functions, including facilitating communications between

Wikimedia and its community, and assisting Wikimedia and its community with studying and

evaluating projects and program activities to help make them more effective. In addition,

Wikimedia’s Galleries, Libraries, Archives, and Museums program establishes partnerships

between Wikimedia and these institutions to help incorporate their content into the Projects. By

incorporating images and information from these institutions into Wikimedia pages, Wikimedia

seeks to enrich the experiences of current readers and to attract new ones.




                                                 3
        Case 1:15-cv-00662-TSE Document 181-3 Filed 03/08/19 Page 5 of 6



   7.      Fourth, Wikimedia devotes considerable resources to expanding its readership,

including by making the content of the Projects available to greater numbers of readers. For

example:

            a. In the interests of disseminating educational content to a broader readership base,

                Wikimedia has dedicated substantial resources to the translation of its web pages,

                to help ensure that robust content is available in multiple languages.

            b. Wikimedia’s Communications Department runs Wikimedia-awareness campaigns

                around the world to increase readership. Recent campaigns involved outreach in

                Mexico and Nigeria.        These campaigns include the creation and local

                dissemination of videos and other advertisements, such as the following video,

                Superdotada, available at https://www.youtube.com/watch?v=fsCxG0MTrJs.

            c. The Wikipedia Zero program, discussed at greater length in my earlier

                declaration, has been primarily focused on providing free access to Wikipedia

                readers via mobile devices.

            d. Wikimedia engineering teams have dedicated time and resources to ensuring that

                the Projects are available to readers using older model mobile phones or web

                browsers that are popular with people in emerging markets. This helps ensure

                that readers in all locations, even with readers with older devices or slow or

                limited internet access, can use the Wikimedia Projects.

   8.      Finally, Wikimedia has advocated for and will continue to zealously advocate for all of

its readers’ and contributors’ free expression and privacy rights, including the rights afforded by

the First and Fourth Amendments. As discussed at greater length in my earlier declaration,

Wikimedia takes numerous, costly steps to protect the confidentiality of its communications,




                                                  4
         Case 1:15-cv-00662-TSE Document 181-3 Filed 03/08/19 Page 6 of 6



including its conununications with readers. Through policies, public statements, and·guidclfoes,

Wikimedia assures its commun ity-including its readers-that it will reject third-party requests

for non-public user information unless it is legally required to disclose that information. In

keeping with these assurances, Wikimedia resists third-party demands for info1mation-

including information about readers' page views-that are overly broad, unclear, or irrelevant,

and it notifies users individually of info1mation requests when legally permitted and it is able to

doso.


         l declare under penalty of pe1jury under the laws of the United States of America tJiat

the foregoing is true and correct.

         Executed on March 8, 2018 in Los Angeles, Califomia.




                                                5
